Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 8/10/2022. Claims 1-9 are pending in the case. Independent Claim 1 is amended. Claims 7-9 are newly added. Claims 1-9 are rejected.

Summary of claims
 3.	Claims 1-9 are pending, 
	Claim 1 is amended,
	Claims 7-9 are newly added,
	Claim 1 is independent claim,
           Claims 1-9 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 8/10/2022, with respect to the rejection(s) of claim(s) 1-9 under 103 have been fully considered and are not persuasive in view of new rejection ground(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Mackin et al (US Publication 20130307697 A1, hereinafter Mackin), and in view of Satoshi Sakai et al (US Publication 20160120485 A1, hereinafter Sakai), and Gregory Sandoe et al (US Publication 20090113335 A1, hereinafter Sandoe), and John Walsh (US Publication 20140276531 A1, hereinafter Walsh).

As for independent claim 1, Mackin discloses: An incubator ([0006], a code support device connected to an infant care device with a controller, a display and provision for the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the infant care device can be any modality that supports an infant in a medical environment, this is often an infant warmer, but could be an incubator or any type of infant bed or heated bed system) comprising: an operation unit that enables an operator to operate a plurality of medical devices ([0017], the code support device may be a part of the infant care device and may use the graphical user interface in displaying routine operation of the infant care device as well as code support information, this information gathered includes but is not limited to temperatures of the warner and the patient, weight of the patient, heart rate of the patient, the saturation of peripheral oxygen number of the patient, which is a measure of the amount of oxygen attached to the hemoglobin cell of the patient, etc. the infant care device may have a built in weight scale and the ability to store weights that are measured); a control unit that manages the medical devices and the operation unit ([0017], the code support device is equipped with an internal processor and adapted to accept programming to display desired information, the code support device is also associated with the infant care device in order to gather, record in memory, and display desired information used in the routine operation of the infant warmer); and a display unit capable of displaying each operation status of the medical devices and patient information ([0017], the code support device may be a part of the infant care device and may use the graphical user interface in displaying routine operation of the infant care device as well as code support information), wherein the operation unit includes a first operation unit which is operable by using a location other than a hand of the operator ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, please note the voice commands are operable by mouth; see more in Sakai), wherein the control unit includes selection means for selecting an operation of any one medical device from the plurality of medical devices so as to allocate the medical device to the first operation unit (Fig. 1, heated mattress, video camera, scale, light, etc. may be selected to operate), and execution means for executing an operation of the medical device allocated to the first operation unit ([0038]-[0039], in the first mode the interactive touch screen display is able to accept commands from a caregiver through the graphical user interface to adjust certain of the variables of the infant care device, the device can also be preprogrammed to accept a command from the touch screen to switch to a second mode of operation), wherein the selection means includes: selection screen display means for causing the display unit to display a selection screen for allocating any operation of the plurality of medical devices to the first operation unit, operation switching means for switching the operation of the medical device allocated to the first operation unit ([0038]-[0039], in the first mode the interactive touch screen display is able to accept commands from a caregiver through the graphical user interface to adjust certain of the variables of the infant care device, the device can also be preprogrammed to accept a command from the touch screen to switch to a second mode of operation), when the first operation unit is repeatedly operated within a selected operation time subsequently to the display of the selection screen ([0007]-[0008], a timeline showing the time since the code began, touch pad recording of activities along the timeline; [0021], the time that has elapsed since the code button was activated; [0022], a timeline that provides visual indication of how long the code has been in progress; [0029], the automatic activation of a video recorder focused on the patient bed at the time of the code initiation);
Mackin discloses an infant care device equipped with operational unit allowing the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, please note the voice commands are operable by mouth; in addition, in an analogous art of medical device GUI system, Sakai expressly discloses: wherein the operation unit includes a first operation unit which is operable by using a location other than a hand of the operator ([0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free);
Mackin and Sakal are analogous arts because they are in the same field of endeavor, medical device GUI providing user with control and setting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mackin using the teachings of Sakai to clearly include using foot pedals to perform operations. It would provide Mackin’s method with the enhanced capability of performing commands and operations through body part other than hands so user still can operate the device when hands are not free, and avoid infection by hands.
Further, Mackin does not disclose confirming the selection of operation, in another analogous art of medical device GUI system, Sandoe discloses: and operation confirmation means for confirming the selection of the medical device allocated at an operation time thereof, when the first operation unit is operated beyond the selected operation time in a state where any one operation of the medical devices is allocated to the first operation unit, and wherein the execution means executes the operation of the medical device selected at an operation time thereof, when the first operation unit is operated in a state where the selection of the medical device is confirmed ([0012], each mode is entered by pressing and releasing twice followed by a press and release of the confirm key; [0088], if the nurse/clinician or service person touches and releases the confirm button within the allotted time, the machine enters the clinicians mode or the service mode);
Mackin and Sandoe are analogous arts because they are in the same field of endeavor, medical device GUI providing user with control and setting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mackin using the teachings of Sandoe to  include confirming user selection before the command is executed. It would provide Mackin’s method with the enhanced capability of avoiding inadvertently operation/selection.
Furthermore, Mackin-Sandoe discloses displaying the devices user may select to operate (Mackin Fig. 1, heated mattress, video camera, scale, light, etc. may be selected to operate) and user may use a confirmation button to confirm the selection of operation (Sandoe [0088]) but does not clearly disclose displaying a confirmation screen, in another analogous art of medical device GUI system, Walsh expressly discloses: wherein the selection means causes the display unit to display a confirmation screen when the medical device is selected and to display the medical device confirmed to be selected in the confirmation screen (Figs. 6-7, and [0031], [0033], after user requests an operation (e.g., bolus delivery), display the warning including one or more of a visual alert displayed on the graphical user interface and an audible or tactile alert, user may “Confirm” or “Cancel” in this confirmation screen; please note the confirmation screen includes text information regarding the selected operation);
Mackin and Sandoe and Walsh are analogous arts because they are in the same field of endeavor, medical device GUI providing user with control and setting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mackin-Sandoe using the teachings of Walsh to clearly include user may select command in a confirmation screen. It would provide Mackin’s method with the enhanced capability of allowing user to double check the requested operation so incorrect operation may be avoided.

As for claim 2, Mackin-Sakai-Sandoe further discloses: wherein the selection screen display means causes the display unit to display the selection screen, when the first operation unit is operated within the selected operation time (Sandoe: [0088], if the nurse/clinician or service person touches and releases the confirm button within the allotted time, the machine enters the clinicians mode or the service mode).As for claim 3, Mackin-Sakai-Sandoe further discloses: the first operation unit is a pedal operation unit which is operable by using a foot of the operator (Sakai: [0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free).As for claim 4, Mackin-Sakai-Sandoe further discloses: wherein the operation unit includes a second operation unit which is operable by using the hand of the operator (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands).As for claim 5, Mackin-Sakai-Sandoe further discloses: wherein the second operation unit is disposed at a position adjacent to the display unit (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the device connected to the infant care device and with a display with integral touch pad the size of a tablet computer or iPad).As for claim 6, Mackin-Sakai-Sandoe further discloses: wherein the display unit is a touch panel-type display unit, and the second operation unit is configured to be shared with the display unit (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the device connected to the infant care device and with a display with integral touch pad the size of a tablet computer or iPad).

As for claim 7, Mackin-Sakai-Sandoe further discloses: wherein the first operation unit is a pedal operation unit which is operable by using a foot of the operator (Sakai: [0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free).

As for claim 8, Mackin-Sakai-Sandoe further discloses: wherein the first operation unit is a pedal operation unit which is operable by using a foot of the operator (Sakai: [0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free).

As for claim 9, Mackin-Sakai-Sandoe-Walsh further discloses: wherein the execution means executes the operation of the medical device selected at an operation time thereof, when the first operation unit is operated within a display release time which is set in advance, in a state where the selection of the medical device is confirmed, and the selection screen or the confirmation screen is erased when the first operation unit is not operated beyond the display release time (Sandoe: [0088], a certain time frame, e.g., five seconds (a display release time which is set in advance), is provided in which the nurse/clinician or service person can touch and release one of the buttons, at that point, the confirm button is active, if the nurse/clinician or service person touches and releases the confirm button within the allotted time, the machine enters the clinicians mode or the service mode; Walsh: [0031], [0033], the bolus can automatically be cancelled if the user does not respond to the warning within a predetermined amount of time; please the operation will be cancelled if the user does not response within the preset time period in the selection/confirmation screen, then no need to display the selection screen or confirmation screen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171